Citation Nr: 0307388	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  95-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
hip disorder.  

2.  Entitlement to service connection for a chronic left foot 
disorder.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right Muscle Group XII injury, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's right Muscle Group XIII injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1956 to February 
1960.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied increased disability evaluations for the veteran's 
right Muscle Group XII injury and right Muscle Group XIII 
injury.  In February 1994, the RO, in pertinent part, 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a bilateral hip disorder and denied 
service connection for a chronic bilateral foot disorder.  In 
May 1997, the Board, in pertinent part, determined that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for a chronic 
bilateral hip disorder; reopened the claim; and remanded that 
issue and the veteran's claims of entitlement to service 
connection for a bilateral foot disorder and increased 
evaluations for his right Muscle Group XII and right Muscle 
Group XIII injuries to the RO for additional action.  

In April 2001, the RO granted service connection for chronic 
right foot sprain residuals including plantar fasciitis, 
hammertoes, and degenerative joint disease and assigned a 20 
percent evaluation for that disability.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.   

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations for his right Muscle Group 
XII and Muscle Group XIII injuries to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2002).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The issue of the veteran's entitlement to a compensable 
evaluation for his right Muscle Group XIII injury is the 
subject of the Remand portion of the decision below.  





FINDINGS OF FACT

1.  A chronic bilateral hip disability to include hip sprain 
residuals and osteoarthritis has been shown to have 
originated during active service.  

2.  A chronic left foot disability to include chronic sprain 
residuals, post-operative residuals, degenerative joint 
disease, plantar fasciitis, hammer toe deformities, hallux 
valgus, and a calcaneal spur has been shown to have 
originated during active service.  

3.  The veteran's right Muscle Group XII injury has been 
shown to be productive of no more than moderate muscle injury 
manifested by 4/5 muscle strength, weakness, and excessive 
fatigability.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hip sprain residuals including 
osteoarthritis were incurred during active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(d) 
(2002).  

2.  Chronic left foot sprain residuals including 
post-operative residuals, degenerative joint disease, plantar 
fasciitis, hammertoe deformities, hallux valgus, and a 
calcaneal spur were incurred during active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(d) 
(2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right Muscle Group XII injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5312 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for a chronic 
bilateral hip disorder and a chronic left foot disability and 
an increased evaluation for the veteran's right Muscle Group 
XII injury, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  In February 2001, the veteran was 
informed in writing of the evidence needed to support his 
appeal; what he needed to do; and how and what the VA would 
do to assist him in furthering his appeal.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A.  Bilateral Hip Disorder

The veteran's service medical records indicate that he 
sustained a right lower extremity injury when he was 
descending a pole and landed extremely hard on his right foot 
in May 1957.  He was diagnosed with a sprained right ankle.  
At his January 1960 physical examination for service 
separation, the veteran neither complained of nor exhibited 
any hip abnormalities.  

At a December 1983 VA examination for compensation purposes, 
the veteran complained of frequent dislocation of the hips.  
A diagnosis of frequent hip dislocation was advanced.  

A February 1986 written statement from the veteran conveys 
that he experienced bilateral leg pain.  A May 1986 VA 
treatment record notes that the veteran complained of 
bilateral hip dislocations which rendered him unable to work.  
An undated VA treatment record states that the veteran 
presented a ten-year history of bilateral hip "popping" and 
hip dislocations.  The VA physician observed no obvious hip 
pathology.  An impression of recurrent bilateral hip 
dislocation was advanced.  

An August 1986 VA orthopedic evaluation conveys that the 
veteran presented an eight-year history of bilateral hip 
pain.  He reported that he had received chiropractic 
treatment for his hip dislocation.  X-ray studies of the hips 
were reported to be normal.  The VA examiner commented that 
the veteran's hips were clinically normal.  

In a December 1986 written statement, the veteran asserted 
that his inservice fall had led to the onset of a bilateral 
hip disorder.  He stated that he received ongoing VA 
treatment for his chronic hip disability

At a February 1987 VA examination for compensation purposes, 
the veteran complained of bilateral hip problems.  On 
examination, the veteran exhibited bilateral hip limitation 
of motion.  Contemporaneous X-ray studies of the hips were 
reported to be normal.  

In a May 1987 written statement, the veteran advanced that 
his bilateral arthritic hip disorder was adjunct to his 
service-connected right lower extremity disability.  An 
August 1987 physical evaluation from Michael C. Saltzburg, 
D.O., reflects that the veteran complained of right hip pain 
and tenderness.  The veteran reported that he had been 
injured in an inservice fall from a telephone pole.  The 
veteran was diagnosed with mild right hip degenerative joint 
disease.  
In his March 1992 claim for service connection, the veteran 
advanced that he had initially injured his "hip" in his 
inservice fall from the telephone pole.  He clarified that 
his gait affected his hips.  

At a June 1992 VA examination for compensation purposes, the 
veteran complained of bilateral hip pain and stiffness.  The 
VA examiner commented that the veteran "describes some 
general aching and stiffness in the ... hips ... consistent with 
a chronic progressive arthritis."  

A February 1993 VA treatment record states that the veteran 
complained of chronic bilateral hip pain.  An impression of 
right hip degenerative joint disease was advanced.  

A November 1993 radiological evaluation from John N. Norris, 
M.D., states that X-ray studies of the hips revealed no 
abnormalities.  A November 1993 physical evaluation from Dr. 
Saltzburg relates that the veteran demonstrated "greater 
restriction on the right as compared to the left by 
approximately 25 percent."  The doctor opined that the 
veteran continued to suffer from residuals of his inservice 
fall.  

At an October 1994 hearing before a VA hearing officer, the 
veteran testified that he had injured his right hip during 
active service.  He stated that he was subsequently diagnosed 
with a bilateral hip disorder.  

In a November 1994 written statement, Dr. Saltzburg commented 
that:

It is my orthopaedic opinion with a 
reasonable degree of medical certainty 
that this patient continues to suffer 
from injuries sustained in his fall of 
1956 while in the Air Force.  This would 
be the causation of his ongoing arthritic 
symptoms to his right knee, right hip, 
and lumbar spine.  

A July 1995 VA treatment record states that the veteran 
complained of increased right hip pain.  At an October 1997 
VA examination for compensation purposes, the veteran 
complained of bilateral hip soreness associated with walking.  
Contemporaneous X-ray studies of the hips were reported to be 
normal.  The veteran was diagnosed "bilateral hip joint 
space narrowing consistent with osteoarthritis which is 
entirely consistent with age."  The VA examiner commented 
that the veteran's bilateral hip disorder was not 
"service-connected."  

At a September 2002 VA examination for compensation purposes, 
the veteran complained of bilateral hip pain.  He was 
diagnosed with chronic bilateral hip sprain residuals.  A 
November 2002 addendum to the report of the September 2002 VA 
examination for compensation purposes concludes that: 

It is at least as likely as not that the 
veteran's chronic bilateral hip 
disability is a result of his inservice 
fall.  Please see the note from his 
orthopedist, Dr. Saltzburg, dated 9/9/94.  
The patient has had bilateral hip pain 
since 1957, when the fall occurred.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran sustained a significant inservice fall from a 
pole.  He has been diagnosed with a chronic bilateral hip 
disorder to include hip sprain residuals and osteoarthritis.  
Dr. Saltzburg and the VA examiner at the September 2002 VA 
examination for compensation purposes have attributed the 
onset of the veteran's chronic bilateral hip disability to 
his inservice fall.  After resolving reasonable doubt in 
favor of the veteran, the Board concludes that service 
connection is now warranted for chronic bilateral hip sprain 
residuals including osteoarthritis.  



B.  Left Foot Disability

The veteran's service medical records make no reference to a 
left foot disability.  At his January 1960 physical 
examination for service separation, the veteran neither 
complained of nor exhibited any left foot abnormalities.  

A February 1988 physical evaluation from Robert J. Hill, M. 
D., conveys that the veteran was diagnosed with bilateral 
eversion feet; bilateral second and third toe hammertoes; and 
bilateral metatarsal arch depression.  

A July 1991 VA X-ray study of the left foot revealed a small 
calcaneal spur and no other abnormalities.  An August 1991 VA 
treatment record states that the veteran complained of left 
heel pain of one month's duration.  An impression of a left 
heel spur was advanced.  A December 1991 treatment entry from 
Bert Altmanshofer, D.P.M., states that the veteran underwent 
removal of a left heel spur.   A February 1992 VA X-ray study 
of the left foot reported that no abnormalities were 
identified.  

Clinical documentation from Dr. Altmanshofer dated between 
April and December 1993 reflects that the veteran exhibited 
multiple left hammertoe deformities.  In his December 1993 
notice of disagreement, the veteran advanced that his feet 
had been affected by his inservice fall and associated 
altered gait.  

A January 1994 surgical report from the Altoona Hospital 
indicates that the veteran was diagnosed with a left hallux 
abductus interphalanges; left second, third, and fourth 
hammertoe deformities; and contracted and dislocated left 
second, third, fourth, and fifth metatarsal interphalangeal 
joints.  He subsequently underwent a left foot hallux 
osteotomy, left second, third, and fourth proximal 
interphalangeal joint arthrodesis; left second, third, and 
fourth metatarsal phalangeal joint open extensor capsulotomy 
and tenotomy; and a left fifth open extensor digitorum longus 
and metatarsal phalangeal capsulotomy.  

VA clinical documentation dated in August 1995 indicates that 
the veteran complained of chronic bilateral foot and left 
great toe pain.  VA X-ray studies of the feet dated in 
September 1995 revealed a metallic pin in the left great toe 
distal proximal phalanx; hammertoe deformities; partial 
fusion of most of the interphalangeal joints of the left 
toes; and calcaneal spurring.  VA clinical documentation 
dated in September 1995 reflects that the veteran complained 
of symptomatic left hallux proximal phalangeal internal 
fixation.  He subsequently underwent surgical removal of a 
metallic pin.  

At the January 2001 VA examination for compensation purposes, 
the veteran complained of chronic left foot pain, stiffness, 
fatigability, and lack of endurance.  The veteran reported 
that he had landed on his heels when he fell from a pole 
during active service.  The VA examiner noted the veteran's 
extensive post-service left foot surgeries.  The veteran was 
diagnosed with post-operative left foot residuals, plantar 
fasciitis, and calcaneal spurring.  

At the September 2002 VA examination for compensation 
purposes, the veteran complained of severe chronic left foot 
pain following his inservice fall from a pole.  The veteran 
was diagnosed with chronic left foot sprain residuals, 
plantar fasciitis, hammertoe deformities, post-operative 
residuals, degenerative joint disease, calcaneal spurs, and 
hallux valgus deformity.  The November 2002 addendum to the 
report of the September 2002 VA examination for compensation 
purposes concludes that:

It is at least as likely as not that the 
veteran's chronic left foot disability is 
due to his inservice fall.  The veteran 
landed on his heels during the fall and 
has had pain in his feet ever since.  

The veteran has been diagnosed with chronic left foot sprain 
residuals including post-operative residuals, degenerative 
joint disease, plantar fasciitis, hammertoe deformities, 
hallux valgus, and calcaneal spurring.  The VA examiner at 
the September 2002 VA examination for compensation purposes 
attributed the onset of the veteran's chronic left foot 
disability to his inservice fall.  After resolving reasonable 
doubt in favor of the veteran, the Board concludes that 
service connection is now warranted for chronic left foot 
sprain residuals including post-operative residuals, 
degenerative joint disease, plantar fasciitis, hammertoe 
deformities, hallux valgus, and a calcaneal spur.  

II.  Increased Disability Evaluation

A.  Historical Review

The veteran's service medical records relate that he 
sustained a fall from a pole in May 1957.  The report of an 
August 1968 VA examination for compensation purposes notes 
the veteran's inservice fall.  The veteran complained of 
right lower leg pain and fatigability.  On examination, the 
veteran exhibited slight right leg atrophy as compared to the 
left leg and no loss of right leg muscle strength.  The 
veteran was diagnosed with right leg injury residuals 
including Muscle Group XII atrophy.  In August 1968, the RO 
established service connection for right Muscle Group XII 
injury and assigned a 10 percent evaluation for that 
disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  A 10 percent 
evaluation is warranted for moderate injury to Muscle Group 
XII (anterior muscles of the leg).  A 20 percent evaluation 
requires moderately severe injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5312 (2002).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2002) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The Board observes that that 
38 C.F.R. § 4.56(d) (2002) recodified the provisions of 38 
C.F.R. § 4.56(a)-(d) (1996) in effect prior to July 3, 1997 
without substantive change.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   
  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the June 1992 VA examination for compensation purposes, 
the veteran complained of bilateral lower extremity stiffness 
and difficulty rising from a sitting position.  He denied 
having any problems associated with ambulation.  The VA 
examiner observed that the veteran had a normal gait.  On 
examination, the veteran exhibited a normal gait; "full" 
range of motion of the right ankle; a range of motion of the 
right knee of 0 to 140 degrees; intact right lower extremity 
motor strength, deep tendon reflexes, and circulation; and no 
right lower right lower extremity muscle weakness or atrophy.  
A September 1992 VA treatment record states that the veteran 
complained of bilateral leg pain.  

At the October 1994 hearing on appeal, the veteran testified 
that he experienced right lower leg pain and muscle spasms.  
He stated that his multiple service-connected right lower 
extremity disabilities significantly impaired his ambulation 
and use of the leg.  

A November 1996 treatment record from Gregory J. Fulchierio, 
M.D., states that the veteran used a right calf-ankle-foot 
orthosis due to right foot weakness and dorsiflexion.  He was 
observed to have a normal gait.  

A June 1999 physical evaluation from Joseph A. Martinelli, 
M.D., reports that the veteran exhibited 5/5 muscle strength 
on manual testing of all major muscle groups.  Clinical 
documentation from Charles J. Harvey, D.O., dated between 
December 2000 and February 2001 conveys that the veteran 
exhibited right lower extremity muscle strength of 5/5 and 
equal circumferential measurements of the calves.  

At the September 2002 VA examination for compensation 
purposes, the veteran complained of right lower extremity 
pain and right Muscle Group XII weakness.  On examination, 
the veteran exhibited 4/5 strength in Muscle Group XII with 
evidence of excessive fatigability and weakened movement.  
The veteran was diagnosed with right Muscle Group XII 
weakness.  The November 2002 addendum to the report of the 
September 2002 VA examination for compensation purposes 
conveys that the veteran's right Muscle Group XII injury 
interfered with his ability to climb, to run, and to walk up 
a grade.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's right Muscle Group XII injury has been shown to 
be manifested by muscle strength of 4/5, excessive 
fatigability, and weakness.  While his gait has been 
repeatedly found to be essentially normal, the veteran has 
been noted to use a brace to walk.  Such findings are clearly 
reflective of physical impairment and the RO has assigned a 
10 percent evaluation under the provisions of Diagnostic Code 
5312.  In ascertaining whether a higher rating is in order, 
it is pertinent to point out that the veteran's examining and 
treating physicians have not advanced objective evidence 
establishing the loss of deep fascia, muscle substance, or 
normal firm resistance of the muscles within right Muscle 
Group XII as compared with sound side or other evidence 
consistent with a moderately severe Muscle Group XII injury.  
While the examiner at the September 2002 VA examination for 
compensation purposes of record commented that the veteran 
exhibited an impaired ability to climb, to run, and to walk 
up an incline, the Board notes that veteran has multiple 
service-connected right and left lower extremity disabilities 
which clearly contribute to the veteran's right leg 
disability picture.  In light of such facts and given the 
absence of objective evidence of more than moderate muscle 
injury, the Board concludes that the current 10 percent 
evaluation adequately reflects the level of disability 
associated with the veteran's right Muscle Group XII injury.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 
5312 (2002).  


ORDER

Service connection for chronic bilateral hip sprain residuals 
including osteoarthritis is granted.  

Service connection for chronic left foot sprain residuals 
including post-operative residuals, degenerative joint 
disease, plantar fasciitis, hammertoe deformities, hallux 
valgus, and calcaneal spurring is granted.  

An increased evaluation for the veteran's right Muscle Group 
XII injury is denied.  


REMAND

In light of the grant above of service connection for 
bilateral hip sprain residuals, the RO should reevaluate the 
veteran's entitlement to an increased evaluation for his 
right Muscle Group XIII injury, which also involves hip 
function, as it is inextricably intertwined with the ratings 
to be assigned for the sprain residuals.  Particular 
attention must be given to the provisions of 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.55, 4.56, (2002).  Accordingly, this 
case is REMANDED for the following action:

The RO should readjudicate the issue of 
the veteran's entitlement to a 
compensable evaluation for his right 
Muscle Group XIII injury.  

If the veteran's claim remains denied, the veteran and his 
accredited representative should be provided with an 
additional supplemental statement of the case and be given 
the opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

